DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Specification is objected to because the content of paragraph [0002] is duplicated in paragraph [0003]. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container with a cap as described in claim 11 must be shown or the features canceled from the claim(s).  No new matter should be entered.

Claim 11 describes a sample container comprising a cap that is “attachable and detachable” from the sample container body, wherein a closed sample container is formed when the cap is attached to the sample container body, wherein the cap includes a surface configured to retain a fluid sample, and wherein the closed sample container is configured to be inverted to allow the mixture to collect the fluid sample on the cap without permitting the mixture to leave the closed sample container.  A container as described in claim 11 is not shown in the drawings. Paragraph [0052] of the specification describes a cap 306 that can be twisted or ripped off. The specification does not describe a cap that includes a surface and configured to retain a fluid sample cap. The drawings do not show the claimed cap configuration.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both the “tip” and the “body”. See paragraph [0052] of Specification.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (2005/0196872 A1).

Claim 11 is rejected because Nguyen et al (Nguyen hereinafter) teaches of sample container 20 (see Figure 1A) comprising: a sample container body 40 (see Figure 1B) containing a treatment solution (see paragraph [0041]), a cap 30 that is attachable and detachable from the sample container body 40 (via a tether 35; paragraph [0041]; Figure 1A), wherein a closed sample container is formed when the cap 30 is attached to the sample container body 40, wherein the cap includes a surface (in the capillary 34) configured to retain a fluid sample, and wherein the closed sample container is configured to be inverted to allow the mixture to collect the fluid sample on the cap without permitting the mixture to leave the closed sample container (see paragraph [0041; Figure 1A and 1B), said sample container for collecting blood from a patient in preparation for analysis of the collected sample.  

In claim 11, the recitation “sample container body containing a dried reporter” is considered to be intended use because in view of Nguyen’s teaching of the use of a treatment solution in the container body, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute Nguyen’s treatment solution with a reagent or a dried reporter or any other substance as needed because substituting one substance with another doesn’t require any special skill in the measurement art. 
Furthermore, since claim 11 is a device/apparatus claim, the claim should have structural component(s) included in it for the dried reporter to interact with a support reagent to reconstitute the dried reporter and form a mixture.  The claimed container does not have any special structure or component(s) for the dried reporter to interact with a support reagent to reconstitute the dried reporter and form a mixture.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



		
    PNG
    media_image1.png
    347
    371
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    329
    454
    media_image2.png
    Greyscale





Regarding claim 12, the recitation “the sample container body is configured to be inserted into a flow cytometer” only indicates the intended use of the sample container. The claim does not describe what “configured to” entails. Furthermore, Nguyen teaches of inserting the container into a meter 10 (see paragraphs [0047]-[0049]; Figure 2A). In view of Nguyen’s teaching of inserting the container into a meter, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to insert the container into a flow cytometer or any other optical or other instrument for measuring and analyzing the blood collected in the container because substituting one measurement instrument with another, a meter with a flow cytometer in this instance, would not have required special skills in the measurement art.

Regarding claim 13, the recitation “reporter includes a labeled antibody” is considered to be intended use because in view of Nguyen’s teaching of the use of a treatment solution in the container body, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute Nguyen’s treatment solution with a reagent or a dried reporter or a reporter including a labeled antibody, or any other substance as needed because substituting one substance with another doesn’t require any special skill in the measurement art. 

Regarding claim 14, Nguyen teaches that fluid sample is blood (see paragraph [0042]).

Regarding claim 15, the recitation “the mixture is configured to interact with the blood by lysing one or more red blood cells in the blood and attaching the reporter to an unlysed cell ” is considered to be intended use. The same rationale applied to claims 11 and 13 as detailed above applies to claim 15, mutatis mutandis.  

Claims 1-10 are directed to methods of using the device/apparatus (sample container in this instance) claimed in claims 11-15. Claims 1-10 have similar or identical limitations, or limitations that would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application for incorporation into Nguyen’s apparatus/device for analyzing blood sample collected in a sample container.

Claims 1 is rejected for the same reasons of rejection of claim 11 as detailed above because claim 1 claims limitations that are similar or identical to that claimed in claim 12. Furthermore, with regard to claim 1, inverting the closed sample container to mix the fluid sample with the reagent is something anyone skilled in the art would do to mix a sample comprising different substances in a sample container. Inverting the closed sample container (to mix the fluid sample with the reagent) requires no special set of skills.

Claims 2-6 are rejected for the same reasons of rejection of claims 11, 13 and 15 as detailed above because claims 2-6 claims limitations that are similar or identical to that claimed in claims 11, 13 and 15.

Claims 7 is rejected for the same reasons of rejection of claim 12 as detailed above because claim 7 claims limitations that are similar or identical to that claimed in claim 12.

Claims 8 is rejected for the same reasons of rejection of claim 14 as detailed above because claim 8 claims limitations that are identical to that claimed in claim 14.

Claims 9 is rejected for the same reasons of rejection of claim 12 as detailed above because claim 9 claims limitations that are similar or identical to that claimed in claim 12.
Claims 10 is rejected for the same reasons of rejection of claim 15 as detailed above because claim 10 claims limitations that are similar or identical to that claimed in claim 15.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically Mach et al ((US 2010/0099115 A1) that shows a sample container, cap and inverting and mixing in Figure 1 (shown in the following pages).

    PNG
    media_image3.png
    759
    532
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    737
    516
    media_image4.png
    Greyscale


Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886